Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 47-57, 60, and 62-66 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “wherein the ferroelectric material comprises a base layer and a conformal layer, the base layer along the bottom surface of the gate conductor without extending up the lateral surface of the gate conductor and the conformal layer substantially evenly covering the bottom surface of the gate conductor and the lateral surface of the gate conductor” as recited in claim 47, and “forming a sacrificial gate on a substrate comprising a semiconductor material; removing the sacrificial gate to define a trench, the trench to define a shape of at least one of a gate insulator or a gate conductor, the gate insulator comprising a ferroelectric material; within the trench by forming a base layer of the ferroelectric material at a base of the trench without forming additional ferroelectric material up walls of the trench and by forming a conformal layer of the ferroelectric material using conformal deposition of the ferroelectric material, the conformal layer covering both the base of the trench and walls of the trench substantially evenly” as recited in claim 57.
	Claims 48-56, 60, and 62-66 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 47 and 57, the closest prior art was Wiatr (Pub No. US 2016/0071947 A1, hereinafter Wiatr) and teaches everything of claims 47 and 57 except for “wherein the ferroelectric material comprises a base layer and a conformal layer, the base layer along the bottom surface of the gate conductor without extending up the lateral surface of the gate conductor and the conformal layer substantially evenly covering the bottom surface of the gate conductor and the lateral surface of the gate conductor” as recited in claim 47, and “forming a sacrificial gate on a substrate comprising a semiconductor material; removing the sacrificial gate to define a trench, the trench to define a shape of at least one of a gate insulator or a gate conductor, the gate insulator comprising a ferroelectric material; within the trench by forming a base layer of the ferroelectric material at a base of the trench without forming additional ferroelectric material up walls of the trench and by forming a conformal layer of the ferroelectric material using conformal deposition of the ferroelectric material, the conformal layer covering both the base of the trench and walls of the trench substantially evenly” as recited in claim 57.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML